DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  LAND TRUST SERVICE CORPORATION, as Successor Trustee, and
                      JULIO CHANG,
                        Appellant,

                                      v.

                 U.S. BANK NATIONAL ASSOCIATION,
                             Appellee.

                               No. 4D20-905

                               [April 15, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE16-
014981.

   Kenneth Eric Trent of Trent Law Office, Oakland Park, for appellant.

  William P. Heller of Akerman, LLP, Fort Lauderdale, and Nancy M.
Wallace of Akerman, LLP, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.